TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00515-CR



                              Daniel Camarillo Garcia, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
    NO. C-15-0944-SA, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Daniel Camarillo Garcia pled guilty to the offense of felony driving while

intoxicated, see Tex. Penal Code §§ 49.04(a), 49.09(b), and the trial court assessed his punishment

at confinement for 30 years in the Texas Department of Criminal Justice pursuant to the habitual

offender punishment provision of the Penal Code, see id. § 12.42(d). In a single point of error,

appellant complains about the admission of punishment evidence and challenges the sufficiency of

the evidence supporting his enhanced punishment. We affirm the judgment of conviction.


                                        BACKGROUND

               Paragraph One of the indictment in this case charged appellant with driving while

intoxicated on or about September 12, 2015, and alleged, for purposes of elevating the instant

offense to felony driving while intoxicated, two prior felony DWI convictions:
                                       PARAGRAPH ONE

       The Grand Jurors for the County of Tom Green, State of Texas, duly selected,
       impaneled, sworn, charged and organized as such at the July Term 2015, of the 51ST
       District Court of said County, upon their oaths present in and to said Court, that
       DANIEL CAMARILLO GARCIA, Defendant on or about the 12th day of
       September, 2015, and before the presentment of this indictment, in said County and
       State, did then and there operate a motor vehicle in a public place in said county and
       state while the said Defendant was intoxicated;

       And it is further presented in and to said Court that, prior to the commission of the
       aforesaid offense, on the 20th day of August, 1997, in Cause No. B-96-0839-S in the
       119th District Court of Tom Green County, Texas, the Defendant was convicted of
       an offense relating to the operating of a motor vehicle while intoxicated, and on the
       14th day of July, 1993, in Cause No. CR93-0327-A in the 51st Judicial District Court
       of Tom Green County, Texas, the Defendant was convicted of an offense relating to
       the operating of a motor vehicle while intoxicated[.]


See id. §§ 49.04(a), 49.09(b). Paragraphs Two and Three of the indictment alleged additional

sequential prior felony DWI convictions for the purpose of enhancing appellant’s punishment to that

of a habitual offender:


                                       PARAGRAPH TWO

       And, the Grand Jurors upon their oaths further present that prior to the commission
       of the offense in paragraph one, DANIEL CAMARILLO GARCIA AKA DANIEL
       GARCIA, on the 28th day of May, 2010, in the 119TH District Court of Tom Green
       County, Texas, in Cause Number B-09-0902-SB styled THE STATE OF TEXAS vs.
       DANIEL CAMARILLO GARCIA AKA DANIEL GARCIA, was legally and finally
       convicted of Driving While Intoxicated 3rd or More, a third degree felony, upon
       a charging instrument then pending in that Court and of which that Court
       had jurisdiction;

                                     PARAGRAPH THREE

       And it is further presented that, prior to the commission of the offenses in paragraphs
       one and two, DANIEL CAMARILLO GARCIA AKA DANIEL GARCIA, on the
       14th day of September, 2005, in the 119T[H] Judicial District Court of Tom Green

                                                 2
       County, Texas, in Cause Number B-05-0830-S styled THE STATE OF TEXAS vs.
       DANIEL GARCIA, was legally and finally convicted of Driving While Intoxicated
       with two prior convictions for driving while intoxicated, a third degree felony,
       upon a charging instrument then pending in that Court and of which that Court
       had jurisdiction[.]


See id. § 12.42(d).

               In an open plea to the court, appellant pled guilty to felony DWI as charged in

Paragraph One but not true to the allegations charging prior felony DWI convictions in Paragraphs

Two and Three, so the State assumed the burden of proof. The State’s supporting evidence for proof

of the enhancement allegations included two penitentiary packets or “pen packets,”1 admitted as

State’s Exhibits 2 and 3, a waiver and stipulation of evidence, admitted as State’s Exhibit 4, a

judgment of conviction, admitted as State’s Exhibit 5, and a judgment of conviction and a waiver

of stipulation of evidence, admitted as State’s Exhibit 6.

               State’s Exhibit 2 consists of the affidavit of the Chairman of Classification and

Records for the Texas Department of Criminal Justice–Correctional Institutions Division certifying

the pen packet under the seal of the State of Texas;2 a page bearing photographs of the inmate; an

order revoking probation; a judgment of conviction; and a fingerprint card with the inmate’s

       1
          A “pen packet” is a document compiled by a prison official based on other primary
documentation received from the clerk of the convicting court. See Flowers v. State, 220 S.W.3d
919, 923, n.14 (Tex. Crim. App. 2007); Luera v. State, No. 07-14-00111-CR, 2015 WL 5559905,
at *3 n.5 (Tex. App.—Amarillo Sept. 16, 2015, pet. ref’d) (mem. op., not designated for
publication).
       2
        The chairman’s affidavit in the pen packet refers to “the attached information provided on
inmate Garcia, Daniel, TDCJ/BPP# 078027 Cause # CR-90-0025-A, CR93-0327-A,” and states that
the documents “are true and correct copies of the original records now on file in my office
maintained in the regular course of business within the Bureau of Classification and Records of the
Texas Department of Criminal Justice–Correctional Institutions Division.”

                                                 3
signature. The judgment in the pen packet reflects one of the DWI convictions the State relied

on for elevating the instant offense to a felony:        from the 51st Judicial District Court of

Tom Green County, Texas, bearing cause number CR93-0327-A, and styled “The State of Texas vs.

Daniel Camarillo Garcia.” The judgment reflects that the defendant was convicted on July 14, 1993,

of the offense of felony DWI committed on March 28, 1993, and sentenced to five years in prison.3

               State’s Exhibit 3 consists of the affidavit of the Chairman of Classification and

Records for the Texas Department of Criminal Justice–Correctional Institutions Division certifying

the pen packet under the seal of the State of Texas;4 a page bearing photographs of the inmate

identified by the name “Daniel Camarillo Garcia” and an ID number of 875782; a judgment of

conviction; and a fingerprint card with the inmate’s signature. The judgment in this pen packet

reflects the other DWI conviction the State relied on for elevating the instant offense to a felony:

from the 119th Judicial District Court of Tom Green County, Texas, bearing cause number

B-96-0839-S, and styled “The State of Texas vs. Daniel Camarillo Garcia.” The judgment reflects

that the defendant was convicted on August 20, 1997, of the offense of felony DWI committed on

October 10, 1996, and sentenced to ten years in prison.



       3
          The pen packet also contains an order revoking probation from the 51st Judicial District
Court of Tom Green County, Texas, bearing cause number CR90-0325-A, and styled “The State of
Texas vs. Daniel Camarillo Garcia.” The order reflects that the defendant was convicted on July 14,
1993, of the offense of felony DWI committed on November 15, 1989, and sentenced to five years
in prison. That prior conviction is not relevant to appellant’s sufficiency challenge.
       4
          The chairman’s affidavit in this pen packet refers to “the attached information provided on
inmate Garcia, Daniel, TDCJ/BPP# 875782 Cause # B-96-0839-S,” and states that the documents
“are true and correct copies of the original records now on file in my office maintained in the regular
course of business within the Bureau of Classification and Records of the Texas Department of
Criminal Justice–Correctional Institutions Division.”

                                                  4
               State’s Exhibit 4 is a document certified by the district clerk of Tom Green County,

Texas, entitled Waiver and Stipulation of Evidence, in a case styled “The State of Texas vs.

Daniel Garcia,” bearing cause number B-05-0830-S. The document is signed by “Daniel C. Garcia”

and contains a judicial confession to committing the offense of felony DWI on April 5, 2005, in Tom

Green County, Texas, and a stipulation to two prior DWI convictions, elevating the offense to a

felony: a DWI conviction on August 20, 1997, in the 119th Judicial District Court of Tom Green

County, Texas, in cause number B-96-0839-S and a DWI conviction on July 14, 1993, in the 51st

Judicial District Court of Tom Green County, Texas, in cause number CR93-0327-A.

               State’s Exhibit 5 is a judgment from the 119th Judicial District Court of Tom Green

County, Texas, bearing cause number B-05-0830-S, and styled “The State of Texas vs. Daniel

Garcia.” The judgment reflects that the defendant was convicted of the offense of felony DWI on

September 14, 2005, for an offense committed on April 5, 2005, and sentenced to four years in

prison. The fourth page of the exhibit is an attachment to the judgment, bearing cause number

B-05-0830-S, and listing the defendant’s name in the style of the case as “Daniel Camarillo Garcia”

with “Garcia, Danny” underneath. On that page appears a handwritten date of “9-14-05” and a

fingerprint designated as the defendant’s right thumb fingerprint.

               State’s Exhibit 6 is a judgment from the 119th Judicial District Court of Tom Green

County, Texas, bearing cause number B-09-0902-SB, and styled “The State of Texas vs.

Daniel Camarillo Garcia AKA Daniel Garcia.”           The judgment reflects that the defendant

was convicted of the offense of felony DWI on May 28, 2010, for an offense committed on

August 4, 2009, and sentenced to ten years in prison. The third page of the exhibit is an attachment



                                                 5
to the judgment, bearing cause number B-09-0902-SB, and listing the defendant’s name in the style

of the case as “Daniel Camarillo Garcia” with “Garcia, Danny” underneath. On that page appears

a handwritten date of “5-28-10” and a fingerprint designated as the defendant’s right thumb

fingerprint. The fifth page of the exhibit is a document entitled Waiver and Stipulation of Evidence,

bearing cause number B-09-0902-SB. The document is signed by “Daniel Garcia” and contains a

judicial confession to committing the offense of felony DWI on August 4, 2009, in Tom Green

County, Texas, and a stipulation to two prior DWI convictions, elevating the offense to a felony:

a DWI conviction on August 20, 1997, in the 119th Judicial District Court of Tom Green County,

Texas in cause number B-96-0839-S and a DWI conviction on July 14, 1993, in the 51st Judicial

District Court of Tom Green County, Texas in cause number CR93-0327-A.


                                            DISCUSSION

               In a single point of error, appellant argues that the trial court erred in admitting State’s

Exhibits 2, 3, 4, 5, and 6—the documents used to prove up the prior felony DWI convictions alleged

in the enhancement paragraphs of the indictment—because the exhibits were not properly

authenticated. Appellant further argues that the exhibits did not sufficiently link him to the prior

felony DWI convictions alleged and, therefore, the evidence was insufficient to support his enhanced

punishment as a habitual offender.5




       5
        Appellant conflates his authentication complaint and his sufficiency claim in his argument;
we address them separately in this opinion.

                                                   6
                                         Authentication

               Authentication of evidence is a condition precedent to its admissibility. See Tex. R.

Evid. 901(a); Tienda v. State, 358 S.W.3d 633, 638 (Tex. Crim. App. 2012); Turnbull v. State,

No. 03-11-00118-CR, 2013 WL 5925543, at *2 (Tex. App.—Austin Oct. 24, 2013, pet. ref’d) (mem.

op., not designated for publication). The proponent of the evidence must “make a threshold showing

that would be ‘sufficient to support a finding that the matter in question is what its proponent

claims.’” Tienda, 358 S.W.3d at 638 (quoting Tex. R. Evid. 901(a)); Reed v. State, 811 S.W.2d 582,

586 (Tex. Crim. App. 1991); see also Druery v. State, 225 S.W.3d 491, 502 (Tex. Crim. App. 2007).

               Rule of Evidence 901 “does not erect a particularly high hurdle, and that hurdle may

be cleared by circumstantial evidence.”       Campbell v. State, 382 S.W.3d 545, 549 (Tex.

App.—Austin 2012, no pet.) (quoting Peter T. Hoffman, Texas Rules of Evidence Handbook, Article

IX at 948 (8th ed. 2008–09)); see Sears v. State, No. 09-15-00161-CR, 2017 WL 444366, at *15

(Tex. App.—Beaumont Jan. 31, 2017, pet. filed) (mem. op., not designated for publication);

Turnbull, 2013 WL 5925543, at *2. The proponent of the evidence does not need “to rule out

all possibilities inconsistent with authenticity, or to prove beyond any doubt that the evidence is

what it purports to be.” Campbell, 382 S.W.3d at 549; see Sears, 2017 WL 444366, at *15;

Turnbull, 2013 WL 5925543, at *2. The proponent must only produce sufficient evidence that a

reasonable fact finder could properly find genuineness. Tienda, 358 S.W.3d at 638; Turnbull,

2013 WL 5925543, at *2.

               Rules of Evidence 901 and 902 govern the authentication requirement. Rule of

Evidence 901(b) provides an illustrative, though not exhaustive, list of examples of extrinsic



                                                 7
evidence that satisfies the requirement of authentication. See Tex. R. Evid. 901(b)(1)–(10); Reed,
811 S.W.2d at 586. Rule 902 identifies certain evidence as self-authenticating and dispenses with

Rule 901’s requirement of extrinsic evidence of authenticity for that evidence. See Tex. R. Evid.

902(1)–(10). A document may be authenticated under either Texas Rule of Evidence 901 or 902 and

need not be authenticated under both. See Reed, 811 S.W.2d at 586; Haas v. State, 494 S.W.3d 819,

823 (Tex. App.—Houston [14th Dist.] 2016, no pet.).

               We review a trial court’s decision to admit evidence over an authentication objection

for an abuse of discretion. Tienda, 358 S.W.3d at 638; Hunter v. State, 513 S.W.3d 638, 640

(Tex. App.—Houston [14th Dist.] 2016, no pet.); Turnbull, 2013 WL 5925543, at *3; see

Druery, 225 S.W.3d at 502. If the trial court’s ruling is at least within the zone of reasonable

disagreement, we will not interfere. Tienda, 358 S.W.3d at 638; Hunter, 513 S.W.3d at 640;

Turnbull, 2013 WL 5925543, at *3.


State’s Exhibits 2 and 3

               To preserve error, a party must timely object and state the grounds for the objection

with enough specificity to make the trial judge aware of the complaint, unless the specific grounds

were apparent from the context. Tex. R. App. P. 33.1(a)(1)(A); see Thomas v. State, 505 S.W.3d 916,

924 (Tex. Crim. App. 2016); Yazdchi v. State, 428 S.W.3d 831, 844 (Tex. Crim. App. 2014). The

objection must be sufficiently clear to give the judge and opposing counsel an opportunity to

address and, if necessary, correct the purported error. Thomas, 505 S.W.3d at 924; Ford v. State,

305 S.W.3d 530, 533 (Tex. Crim. App. 2009); see Smith v. State, 499 S.W.3d 1, 7–8 (Tex. Crim.

App. 2016) (“There are two main purposes behind requiring a timely and specific objection. First,

                                                 8
the judge needs to be sufficiently informed of the basis of the objection and at a time when he has

the chance to rule on the issue at hand. Second, opposing counsel must have the chance to remove

the objection or provide other testimony.”). If a trial objection does not comport with arguments on

appeal, error has not been preserved. Thomas, 505 S.W.3d at 924; Goff v. State, 931 S.W.2d 537,

551 (Tex. Crim. App. 1996); see also Yazdchi, 428 S.W.3d at 844.

               At trial, appellant objected to State’s Exhibits 2 and 3, the pen packets, asserting that

“the State has not filed these affidavits with the Court, fourteen-day rule.” Thus, it appears that

concerning the authentication of the pen packets, appellant complained that the State did not comply

with the notice requirements of Rule of Evidence 902(10), which governs the self-authentication of

business records through an affidavit. However, on appeal, appellant complains that the pen packets

were not properly authenticated under Rule of Evidence 902(4), which governs the

self-authentication of certified public records. Thus, appellant’s complaint about the admission of

State’s Exhibits 2 and 3 was not properly preserved for appellate review.6




       6
          We note that prior to 2014, one pursuing self-authentication of business records under Rule
902(10) was obligated to file the records and affidavit with the court clerk at least 14 days before
trial and notify the other parties of the filing. See former Tex. R. Evid. 902(10). However, the rule
was amended to remove the requirement that the records be filed with the trial court and, effective
September 1, 2014, the rule requires only that the proponent of the business records serve the records
and the accompanying affidavit on the opposing party at least 14 days prior to trial. See Act of
May 17, 2013, 83d Leg., R.S., ch. 560, § 3, 2013 Tex. Gen. Laws 1507, 1508; see also Final
Approval of Amendments to Texas Rule of Evidence 902, 2014 TEXAS COURT ORDER 0012
(C.O. 0012). Thus, at the time of the punishment hearing in this case, the State was not required to
file the affidavit and records with the court.

                                                  9
                 Moreover, even assuming that appellant’s trial objection to improper

self-authentication of business records pursuant to Rule 902(10) sufficed to preserve his appellate

complaint about the failure to properly self-authenticate public records under Rule 902(4), but see

Guaderrama v. State, No. 02-14-00500-CR, 2016 WL 828325, at *4 (Tex. App.—Fort Worth

Mar. 3, 2016, no pet.) (mem. op., not designated for publication) (concluding that general

authentication objection at trial was “improper authentication objection” and inadequate to preserve

complaint on appeal), the trial court did not abuse its discretion in admitting State’s Exhibits 2 and 3.

                 By statute, certified penitentiary packets are self-authenticated. See Tex. Code Crim.

Proc. art. 42.09, § 8(b).7 Further, pen packets are admissible to show a defendant’s prior criminal

record if they comply with either Rule of Evidence 901 or 902. Reed, 811 S.W.2d at 586. The Court

of Criminal Appeals has explicitly held that the certification of a pen packet by the record clerk of

the Texas Department of Criminal Justice, Institutional Division (TDCJID) is proper authentication

under Rule of Evidence 901, see id. at 587 (“[T]he TDCJID record clerk’s certification of the pen

packet copies of the judgment and sentence constitutes sufficient extrinsic evidence [under Rule 901]

that the copies are authentic.”), as well as under Rule 902(4), see id. at 586 (“[W]e therefore hold




        7
            Specifically, section 8(b) of article 42.09 of the Code of Criminal Procedure provides:

        The Texas Department of Criminal Justice shall not take a defendant into custody
        under this article until the designated officer receives the documents required by
        Subsections (a) and (c) of this section. The designated officer shall certify under the
        seal of the department the documents received under Subsections (a) and (c) of this
        section. A document certified under this subsection is self-authenticated for the
        purposes of Rules 901 and 902, Texas Rules of Evidence.

Tex. Code Crim. Proc. art. 42.09, § 8(b) (emphasis added).

                                                   10
that the TDCJID record clerk’s certification of the pen packet copies of the judgment and sentence

constitutes proper authentication in accordance with Rule 902(4) of the Texas Rules of

Criminal Evidence.”).

                In the instant case, both State’s Exhibits 2 and 3 include the affidavit of the Chairman

of Classification and Records at TDCJID, in which he certified that the pen packet contained “true

and correct copies of the original records” that were on file in his office and maintained in the regular

course of business. The affidavit bears the seal of the State of Texas. This certification provides

sufficient evidence to support a finding that State’s Exhibits 2 and 3 are what the State claimed them

to be, and thus the pen packets were properly authenticated.8 The trial court did not abuse its

discretion in admitting State’s Exhibits 2 and 3.




        8
           Appellant also argues in his brief that, notwithstanding the certification of the records clerk,
the pen packets were still not properly authenticated because the affidavits were executed on July
25, 2005. He asserts that the time lapse between the certification and trial renders the certification
“stale.” However, appellant did not complain about the “staleness” of the pen packets at trial, and
therefore has not preserved this complaint for appellate review. See Tex. R. App. P. 33.1(a); Thomas
v. State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016); Yazdchi v. State, 428 S.W.3d 831, 844 (Tex.
Crim. App. 2014). Moreover, the staleness rule is concerned with facts asserted in a probable cause
affidavit and whether items to be searched and seized will probably be in a designated place at the
time of the proposed search. See Rowell v. State, 14 S.W.3d 806, 809 (Tex. App.—Houston
[1st Dist.] 2000), aff’d, 66 S.W.3d 279 (Tex. Crim. App. 2001); see also Crider v. State,
352 S.W.3d 704, 707–08 (Tex. Crim. App. 2011) (discussing staleness concern and observing, “The
hare and the tortoise do not disappear over the hill at the same speed. The likelihood that the
evidence sought is still available and in the same place is a function, not just of the watch or the
calendar, but of the particular variables in the case.”). Probable cause affidavits address the
existence of transient evidence whereas the attestation of the TDCJID records clerk addresses records
maintained in the course of official business. The concept of staleness is not applicable to the
affidavit of a custodian of records certifying the correctness of the permanent records maintained.

                                                    11
State’s Exhibits 4, 5, and 6

                State’s Exhibits 4, 5, and 6 are certified copies of the records of the Tom Green

County district clerk. Each exhibit has been certified by a Tom Green County deputy district clerk

that the record is a “true and correct” copy of the original record on file in the district clerk’s office.

Thus, these exhibits are self-authenticating under Rule 902(4)(A).9 See Tex. R. Evid. 902(4)(A)

(copy of official record with certification as to its accuracy by custodian or other authorized person

is self-authenticating); see also Tex. R. Evid. 902(1) (public documents under seal with attestation

signature are self-authenticating); see, e.g., Allen v. State, No. 01-13-00784-CR, 2015 WL 5076288,

at *11 (Tex. App.—Houston [1st Dist.] Aug. 27, 2015, pet. ref’d) (mem. op., not designated for

publication) (copies of convicting court’s records with certification of Orleans Parish deputy clerk

were self-authenticating); Martinez v. State, No. 08-06-00107-CR, 2008 WL 1903488, at *2 (Tex.

App.—El Paso Apr. 30, 2008, no pet.) (not designated for publication) (records of prior conviction

from convicting court containing certification from Bexar County clerk’s office were

self-authenticating). Thus, the trial court did not abuse its discretion in admitting State’s Exhibits

4, 5, and 6.


                                               Sufficiency

                Appellant further claims that State’s Exhibits 2, 3, 4, 5, and 6 do not sufficiently link

him to the prior felony DWI convictions alleged in the enhancement paragraphs. Thus, he maintains,




        9
         In fact, appellant appears to concede such in his brief, stating that State’s Exhibits 4 and
5 “appear[] to be properly authenticated[.]” He does not address or discuss the authenticity of State’s
Exhibit 6.

                                                    12
the evidence was insufficient to enhance his punishment and he was improperly punished as a

habitual offender.

               In order “to establish that a defendant has been convicted of a prior offense, the State

must prove beyond a reasonable doubt that (1) a prior conviction exists, and (2) the defendant is

linked to that conviction.” Henry v. State, 509 S.W.3d 915, 918 (Tex. Crim. App. 2016) (quoting

Flowers v. State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007)). “No specific document or mode

of proof is required to prove these two elements.” Id. Any type of evidence, documentary or

testimonial, might suffice. Flowers, 220 S.W.3d at 922. The State may prove both of these elements

in a number of ways, including documentary proof that contains sufficient information to establish

both the existence of a prior conviction and the defendant’s identity as the person convicted. Id. at

921–22. For example, the State may introduce documents, admissions or stipulations, or testimonial

evidence sufficient to prove that the defendant was convicted of the offenses alleged in an

enhancement allegation. Henry, 509 S.W.3d at 918; Wood v. State, 486 S.W.3d 583, 588 (Tex.

Crim. App. 2016); Flowers, 220 S.W.3d at 921–22.

               In determining whether the enhancement allegations are true, the trier of fact must

look at the totality of the evidence adduced. Henry, 509 S.W.3d at 919; Wood, 486 S.W.3d at 589.

The Court of Criminal Appeals has observed:


       [O]rdinarily the proof that is adduced to establish that the defendant on trial is one
       and the same person that is named in an alleged prior criminal conviction or
       convictions closely resembles a jigsaw puzzle. The pieces standing alone usually
       have little meaning. However, when the pieces are fitted together, they usually form
       the picture of the person who committed that alleged prior conviction or convictions.




                                                 13
Flowers, 220 S.W.3d at 923 (quoting Human v. State, 749 S.W.2d 832, 835–36 (Tex. Crim. App.

1988)); see Henry, 509 S.W.3d at 919; Wood, 486 S.W.3d at 589–90. “The trier of fact fits the

pieces of the jigsaw puzzle together and weighs the credibility of each piece.” Flowers, 220 S.W.3d

at 923; see Henry, 509 S.W.3d at 919; Wood, 486 S.W.3d at 589–90. The high court explained,


       Regardless of the type of evidentiary puzzle pieces the State offers to establish the
       existence of a prior conviction and its link to a specific defendant, the trier of fact
       determines if these pieces fit together sufficiently to complete the puzzle. The trier
       of fact looks at the totality of the evidence admitted to determine 1) whether there
       was a previous conviction, and 2) whether the defendant was the person convicted.
       If these two elements can be found beyond a reasonable doubt, then the various
       pieces used to complete the puzzle are necessarily legally sufficient to prove a
       prior conviction.


Flowers, 220 S.W.3d at 923; see Wood, 486 S.W.3d at 589–90. The factfinder must consider the

evidence as a whole, as each piece of evidence may provide little meaning if considered in isolation.

Henry, 509 S.W.3d at 919; see Wood, 486 S.W.3d at 589; Flowers, 220 S.W.3d at 923.

               The puzzle pieces before the trial court in this case included: two penitentiary packets

(State’s Exhibits 2 and 3), a stipulation of evidence and judgment of conviction (State’s Exhibits 4

and 5), a judgment of conviction and a stipulation of evidence (State’s Exhibit 6), and the stipulation

of evidence in support of appellant’s guilty plea to the instant offense.

               The documents in State’s Exhibit 2 show that “Daniel Camarillo Garcia,” a white

male with a date of birth of May 25, 1964, and identification numbers TDCJ/BPP# 078027 and

DPS No. 02929770, was convicted of felony DWI on July 14, 1993 in the 51st Judicial District

Court of Tom Green County, Texas, in cause number CR93-0327-A, for an offense committed on




                                                  14
March 28, 1993. The fingerprint card in State’s Exhibit 2 has the signature of the convicted person,

“Daniel C. Garcia.”

               The documents in State’s Exhibit 3 show that “Daniel Camarillo Garcia,” a white

male with a date of birth of May 25, 1964 and identification numbers TDCJ/BPP# 875782 and

DPS No. 02928770, was convicted of felony DWI on August 20, 1997 in the 119th Judicial District

Court of Tom Green County, Texas, in cause number B-96-0839-S, for an offense committed on

October 10, 1993. The fingerprint card in State’s Exhibit 3 has the signature of the convicted person,

“Daniel Camarillo Garcia,” and contains a reference to the offender’s parole violation in

BPP# 078027.

               Thus, State’s Exhibits 2 and 3 reflect that a person with the same first name, middle

name, last name, gender, race, date of birth, and one identification number10 was convicted of the

elevating DWI convictions listed in the indictment: a felony DWI conviction on July 14, 1993, in

cause number CR93-0327-A in the 51st Judicial District Court of Tom Green County, Texas and a

felony DWI conviction on August 20, 1997, in cause number B-96-0839-S in the 119th Judicial

District Court of Tom Green County, Texas.

               State’s Exhibit 4, a Waiver and Stipulation of Evidence in cause number

B-05-0830-S, signed by “Daniel C. Garcia” on September 14, 2005, reflects that in the 119th Judicial

District Court of Tom Green County, Texas, “Daniel Garcia” judicially confessed to committing the

offense of felony DWI on or about April 5, 2005 in Tom Green County, Texas, and further stipulated




       10
         The BPP identification number reflected in each pen packet is identical. We note that the
DPS identification number is off by only one digit.

                                                 15
that he was previously convicted of felony DWI on August 20, 1997, in the 119th Judicial District

Court of Tom Green County, Texas, in cause number B-96-0839-S, and on July 14, 1993, in the 51st

Judicial District Court of Tom Green County, Texas, in cause number CR-93-0327-A.

               State’s Exhibit 5, a judgment of conviction upon a guilty plea, shows that “Daniel

Garcia” was convicted of felony DWI on September 14, 2005, in the 119th Judicial District Court

of Tom Green County, Texas, in cause number B-05-0830-S, for an offense committed on

April 5, 2005. The fingerprint page of State’s Exhibit 5 reflects that the right thumb print of “Daniel

Camarillo Garcia” was taken on September 14, 2005.

               Thus, State’s Exhibits 4 and 5, taken together, reflect that the person named “Daniel

Garcia” who was convicted of felony DWI on September 14, 2005, in the 119th Judicial District

Court of Tom Green County, Texas, in cause number B-05-0830-S, for an offense committed on

April 5, 2005, was also convicted of felony DWI on July 14, 1993, in cause number CR93-0327-A

in the 51st Judicial District Court of Tom Green County, Texas and felony DWI on August 20, 1997,

in cause number B-96-0839-S in the 119th Judicial District Court of Tom Green County, Texas.

               The documents in State’s Exhibit 6 include a judgment showing that

“Daniel Camarillo Garcia AKA Daniel Garcia” was convicted of felony DWI on May 28, 2010 in

the 119th Judicial District Court of Tom Green County, Texas, in cause number B-09-0902-S, for

an offense committed on August 4, 2009. The exhibit also contains a Waiver and Stipulation of

Evidence signed by “Daniel Garcia” on May 28, 2010, which reflects that “Daniel Garcia” judicially

confessed to committing the offense of felony DWI on or about April 4, 2009 in Tom Green County,

Texas, and further stipulated that he was previously convicted of felony DWI on August 20, 1997,



                                                  16
in the 119th Judicial District Court of Tom Green County, Texas, in cause number B-96-0839-S,

and on July 14, 1993, in the 51st Judicial District Court of Tom Green County, Texas, in cause

number CR93-0327-A.

               Thus, State’s Exhibit 6 reflects that the person named “Daniel Camarillo Garcia AKA

Daniel Garcia” who was convicted of felony DWI on May 28, 2010, was also convicted of felony

DWI on July 14, 1993, in cause number CR93-0327-A in the 51st Judicial District Court of

Tom Green County, Texas and felony DWI on August 20, 1997, in cause number B-96-0839-S in

the 119th Judicial District Court of Tom Green County, Texas.

               Finally, in the instant case, styled “The State of Texas vs. Daniel Camarillo Garcia,”

appellant pled guilty to felony DWI as charged in Paragraph One of the indictment and signed a

Wavier and Stipulation of Evidence. The stipulation was admitted into evidence at the plea hearing,

without objection, and reflects that appellant has a date of birth of May 25, 1964, and an

identification number of SID# TX 02928770. In the stipulation, appellant judicially confessed to

committing the offense of felony DWI on or about September 12, 2015, in Tom Green County,

Texas, and further stipulated that he had been previously convicted of felony DWI on

August 20, 1997, in the 119th Judicial District Court of Tom Green County, Texas, in cause number

B-96-0839-S, and on July 14, 1993, in the 51st Judicial District Court of Tom Green County, Texas,

in cause number CR93-0327-A.

               Taken together, these documents reflect that the same person who was convicted of

felony DWI on July 14, 1993, in cause number CR93-0327-A in the 51st Judicial District Court of

Tom Green County, Texas and felony DWI on August 20, 1997, in cause number B-96-0839-S was



                                                17
also convicted of felony DWI on September 14, 2005 in cause number B-05-0830-S in the 119th

Judicial District Court of Tom Green County, Texas, and felony DWI on May 28, 2010, in cause

number B-09-0902-SB in the 119th Judicial District Court of Tom Green County, Texas. Not only

did appellant plead guilty to Paragraph One of the indictment, which included allegations of the 1993

and 1997 prior DWI convictions, appellant judicially confessed and stipulated that he was convicted

of felony DWI on July 14, 1993, in cause number CR93-0327-A in the 51st Judicial District Court

of Tom Green County, Texas and felony DWI on August 20, 1997, in cause number B-96-0839-S

in the 119th Judicial District Court of Tom Green County, Texas. Further, the trial court could

compare the similarity of the names and signatures of the defendant—“Daniel Camarillo Garcia,”

“Daniel C. Garcia,” and “Daniel Garcia”—on the various documents in the exhibits. In addition, the

pen packets contained photographs that the trial court could compare to appellant as he appeared in

open court during the plea proceeding.

                Fitting all of the circumstantial evidence pieces together, these punishment exhibits

sufficiently linked appellant to the prior convictions such that the trial court could conclude that the

totality of the evidence admitted contained sufficient information to establish both the existence of

the prior convictions alleged and appellant’s identity as the person convicted. Accordingly, the

evidence was sufficient to prove the enhancement allegations beyond a reasonable doubt and,

therefore, to support appellant’s punishment as a habitual offender.


                                          CONCLUSION

                Having concluded that the trial court did not abuse its discretion by admitting the

complained-of punishment exhibits and that sufficient evidence supports appellant’s enhanced

                                                  18
punishment as a habitual offender, we overrule appellant’s sole point of error and affirm the trial

court’s judgment of conviction.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Affirmed

Filed: July 27, 2017

Do Not Publish




                                                19